DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13, 15-26 and 28-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “a height which is at least equal to the thickness of the disc-shaped objects…so that…there is contact between the diversion element and the object over the entire thickness of the latter” is unclear and indefinite.  

Note that the thickness/height of a particular coin depends upon the coin set being processed.  For example, US dimes are much thinner than a nickel, both of which are thinner than a 50 cent coin.  Note also that thicknesses of particular denomination coins can change in thickness based on year as well, i.e., compare the thicker 

Independent Claim 19 recites the same unclear/indefinite limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 10, 15-21, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1).

a device i.e., coin processing apparatus (1), as illustrated in figure 3 and as mentioned at paragraphs 22 and 23, for sorting disc-shaped objects, in particular coins, i.e., as mentioned at paragraphs 22 and 23, comprising:
a conveying device i.e., input money transfer unit (32) as mentioned at paragraph 29, coin sorting unit (35) as mentioned at paragraph 30, and output money transfer unit (37), as mentioned at paragraph 31 and as illustrated in figure 3, which is configured to convey individual disc-shaped objects/coins along a conveying path, i.e., defined by the conveying device (32, 35, 37); and
a removal unit (G, G1, G2, 12a, c2) with a pivotable diversion element, i.e., switching gates (G, G1, G2) as illustrated in figure 3, noting the three directions at each of the gates (G, G1, G2) which indicate pivoting of the gate to allow for change of direction of each coin accordingly and noting figures 4A and 4B which illustrate the pivoting of G2, for example, for the selective removal of individual ones of the objects/coins conveyed along the conveying path in dependence upon an assigning, to the objects, of a respective previously determined category within a classification which distinguishes between good parts and defective parts, as mentioned at paragraph 29, fourth sentence, i.e., ”[a] money detection unit 13 provided in the input-money transfer unit 32 determines the authenticity and denomination of coins”,
wherein the diversion element (G, G1, G2) is arranged to be pivoted into the conveying path (32) by means of a drive, noting that the controller (5) controls in such a way that, for the removal of an object/coin it transfers a mechanical momentum, i.e., via the switching gates/diversion elements (G, G1, G2), to the object to be removed, i.e., false coins or to sorted coins by denomination, by means of the pivoting movement, i.e., the movement of the diversion elements such as G2 via solenoid/actuator (12a) as illustrated in figures 4a and 4b, for example, which mechanical momentum has, with respect to the direction of movement of the object, noting the directional arrows at each of switches (G, G1, G2), as well as the directional arrows at figures 4a and 4b, at the time of the momentum transfer, both a momentum component which is directed perpendicular thereto, as well as a momentum component which is directed anti-parallel thereto, noting that Kawabata’s switching gates/diversion elements (G, G1, G2) adhere to Newton’s Laws of Motion, including Newton’s third law, “[w]hen one body exerts a force on a second body, the second body simultaneously exerts a force equal in magnitude and opposite in direction on the first body”, which momentum components are chosen in such a way that the direction of movement of the object is changed by the momentum and the object is thereby removed from the conveying path;
wherein the removal unit (G, G1, G2, 12a, c2) is configured to effect a sorting of good parts and defective parts, i.e., true and false coins, in such a way that only those of the conveyed objects are removed by means of the diversion element (G, G1, G2) which have been classified as good parts according to the classification, i.e., via money detection unit (33).
wherein the diversion element (G, G1, G2) is configured in such a wav that its pivoting movement takes place about a real or virtual axis (C2) and that the surface portion of the diversion element (G, G1, G2) which is intended for the transfer of momentum to the disc-shaped objects, as illustrated in figures 4a and 4b, for example.
Regarding Claim 1, Kawabata does not expressly teach
wherein the diversion element is configured in such a wav that its pivoting movement takes place about a real or virtual axis and that the surface portion of the diversion element which is intended for the transfer of momentum to the disc-shaped objects has, in a direction parallel to the axis, a height which is at least equal to the thickness of the disc-shaped objects which are intended for sorting so that, during the transfer of the mechanical momentum from the diversion element to the object that is to be removed, there is contact between the diversion element and the object over the entire thickness of the latter.

Regarding Claim 1, Kawabata does not expressly teach, but Harada teaches 
wherein the diversion element (32), as illustrated in figure 2a and 2b, is configured in such a wav that its pivoting movement takes place about a real or virtual axis, i.e., shaft (31), and that the surface portion (34) of the diversion element (32) which is intended for the transfer of momentum to the disc-shaped objects (c) has, in a direction parallel to the axis (31), a height which is at least equal to the thickness of the disc-shaped objects (c) which are intended for sorting so that, during the transfer of the mechanical momentum from the diversion element (32) to the object that is to be removed (c), there is contact between the diversion element (32), and the object over the entire thickness of the latter.  See annotated figure 2a, as follows.

    PNG
    media_image1.png
    393
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    346
    559
    media_image2.png
    Greyscale

Note that the height/thickness of the diverter (32) is larger than the thickness of the coin (C), as illustrated in figure 2a.  Note also that figure 2b illustrates an alternative interpretation, in which the thickness of the diverter (32) is equal to the coin (C).   

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the diversion element is configured in such a wav that its pivoting movement takes place about a real or virtual axis and that the surface portion of the diversion element which is intended for the transfer of momentum to the disc-shaped objects has, in a direction parallel to the axis, a height which is at least equal to the thickness of the disc-shaped objects which are intended for sorting so that, during the transfer of the mechanical momentum from the diversion element to the object that is to be removed, there is contact between the diversion element and the object over the entire thickness of the latter,  as taught by Harada, in Kawabata’s conveyor path for the purpose of making sure that the diverter has sufficient thickness to both withstand coin impacts without breaking while also ensuring the diverter will have proper support strength.
Note that it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).  
Note also that it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 1, it would have been obvious to have increased the thickness/height of the diverter to an amount at least as large as the thickness/height of the coin or larger based upon the amount of thickness required to withstand the forces the diverter is expected to see, both dynamic due to coins hitting the diverter as well as due to the static forces of weight of the diverter and coins.  Also note that the thickness/height of a particular coin depends upon the coin set being processed.  For example, US dimes are much thinner than a nickel, both of which are thinner than a 50 cent coin.  Note also that thicknesses of particular denomination coins can change in thickness based on year as well, i.e., compare the thicker Eisenhower dollar coin versus the thinner Susan B. Anthony dollar coin, versus the thinner Sacagawea dollar coin.  Also, coins vary based upon the country coin set as well.  Thus it would have been obvious as a matter of design choice to have altered the thickness of the diverter to 
Regarding Claim 2, Kawabata teaches further comprising:
an inspection unit, i.e., money detection unit (33), as illustrated in figure 3, which is arranged along the conveying path upstream of the diversion element (G, G1, G2) and is arranged to inspect each of the objects/coins conveyed along the conveying path, as illustrated in figure 3, using a sensor and, depending on the result of the inspection, to assign, to the conveyed objects/coins, a category within the classification, i.e, classified as authentic versus inauthentic, and what denominations such as 1, 50, 5, 100, 10 and 500 yen, and to communicate these assigned categories to the removal unit (G, G1, G2, 12a, c2), i.e., via control unit (5). 
Regarding Claim 3, Kawabata teaches, wherein an electric motor, i.e, solenoid and actuator (12a), as illustrated in figures 4a, 4b and as mentioned at paragraphs 36, first sentence, and paragraph 37, for example, is provided to drive the diversion element (G, G1, G2), with the driven shaft (c2) of which the diversion element (G, G1, G2) is coupled.
Regarding Claim 4, Kawabata teaches wherein the electric motor, i.e., actuator (c2), is a servo motor, as mentioned at paragraphs 36, 37, and the removal unit (G, G1, G2, c2), further comprises a control unit (5) which is arranged to control the servo motor by means of corresponding control signals in order to cause the diversion element (G, G1, G2) driven by the servo motor to remove objects/coins by means of the pivoting movement, which objects/coins have been selectively classified as good parts, i.e., authentic/genuine by money detection unit (33), depending on the assigning of a category previously determined for the conveyed objects within the classification, as mentioned at paragraphs 29, 36 and 37.
Regarding Claim 10, Kawabata teaches wherein the diversion element (G, G1, G2) has the shape of a cam, as illustrated in figure 3, for example, noting that the triangular shape is considered similar to the shape of a cam.
Regarding Claim 15, official notice was taken in the last office action mailed 11/20/20, that Kawabata teaches wherein the diversion element (G, G1, G2) is configured in such a way that its surface section which is intended for the transfer of momentum to the objects already has a movement component directed against the conveying direction immediately before the contact with an object/coin which is to be removed, as illustrated in figures 4a and 4b, noting that the movement of the triangle shaped diversion element (G, G1, G2) as the coin moves toward it will cause a coin/object to both be slowed down as well as reduce the impact of the coin, and more easily direct the coin in the direction desired, as is well known to one of ordinary skill in the art based upon application of basic physics and mechanics analysis of the coin/diversion element interface.  
Since Applicant did not address this issue in the Remarks received 2/19/21, this is taken as fact.  
wherein the maximum deflection angle of the diversion element from its initial position achieved during the pivoting movement of the diversion element has at most 40 degrees, preferably at most 30 degrees, particularly preferably at most 20 degrees, noting that it would have been obvious as a matter of design choice to have chosen such a combination of angles.  
Note that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
Regarding Claim 16, it would have been obvious as a matter of design choice for an ordinarily skilled artisan to have applied basic physics and mechanics analysis of the coin/diversion element interface to have obtained the correct combination of angles based upon the coin dimensions, material and mass as well as the exact dimension of the diversion elements and the desired throughput of coins from Kawabata’s coin processing device.

Regarding Claim 17, Kawabata teaches wherein the device is arranged to sort 20 or more of the objects preferably 25 or more of the objects per second, as a matter of design choice, noting that Applicant provides no particular criticality in Applicant’s disclosure and specification for the particular speeds claimed.  

Regarding Claim 18, Kawabata teaches wherein at least one further removal unit (G, G1, G2) is provided along the conveying path downstream of the removal unit (G, G1, G2), as illustrated in figures 3, 4a and 4b, for the selective removal of individual ones of the objects/coins conveyed along the conveying path (32, 34, 35, 37), in dependence upon at least two classes of the assigning of categories of the classification previously determined for the respective objects/coins, noting that money detection unit (33) determines the denomination and authenticity of the coins, sends the information to the control unit (5), which then causes the removal units (G, G1, G2) to remove the coins accordingly.
Regarding Claim 19, see rejection of Claim 1, above.
Regarding Claim 20, see rejection of Claim 2, above.
Regarding Claim 21, see rejection of Claim 4, above.
Regarding Claim 28, see rejection of Claim 17, above.
Regarding Claim 29, see rejection of Claim 18, above.

(s) 5, 6, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Stieber et al (US 2014/0187134 A1).
	Regarding Claims 5, 6, 22 and 23, Kawabata teaches the system as described above.
Regarding Claim 5, Kawabata does not teach wherein the control unit (5), in order to adapt the pivoting movement of the diversion element (G, G1, G2) to the type of the objects/coin to be sorted, can be configured in such a way that at least one of the following parameters of the pivoting movement can be adjusted:
a measure of the acceleration of the diversion element, or of the force which causes this;
a measure of the final velocity of the diversion element which has been reached after acceleration has taken place and before the diversion element has made contact with the object 
a measure for determining the point in time for the start of the pivoting movement as a function of a previously detected position, along the conveying path, of the object to be removed;
a measure of the maximum deflection occurring during the pivoting movement from an initial position of the diversion element.

wherein the control unit (110, 120), as illustrated in figure 12, in order to adapt the pivoting movement of the diversion element, i.e., solenoid-driven diverter (74), as mentioned at paragraph 30, to the type of the objects/coin to be sorted, can be configured in such a way that at least one of the following parameters of the pivoting movement can be adjusted:
a measure of the acceleration of the diversion element, or of the force which causes this;
a measure of the final velocity of the diversion element which has been reached after acceleration has taken place and before the diversion element has made contact with the object 
a measure for determining the point in time for the start of the pivoting movement as a function of a previously detected position, along the conveying path, of the object to be removed, i.e, as mentioned at paragraph 9, last sentence, i.e., “the operation of a diverter is controlled based on at least a lag time associated with the diverter, the encoder and the coin size attribute”, Stieber Claim 12, i.e, “wherein the interaction time for the coin and the diverter is calculated based at least in part on the coin size attribute” and paragraph 41, which mentions incorporating sensing the coin size to a “set trip value”, for example;
a measure of the maximum deflection occurring during the pivoting movement from an initial position of the diversion element.
controller and algorithm to measure the time between the detection of a particular sized coin with denomination and authenticity and determine the time based on those parameters as taught by Stieber, in Kawabata’s coin processing device for the purpose of ensuring the accuracy of the coin diverter’s actuation and diversion of coins down the path as intended.
Regarding Claim 6, Stieber further comprising a trigger sensor, i.e, as mentioned at paragraph 3, “[t]he offsorting is actuated by an induction coil located beneath the track in advance of the diverter mechanism, when the signals generated from that coin do not fall within a range of acceptable values” and paragraph 25, i.e., “[t]he coin sensor assembly 67 can detect a size of an individual coil (coin) 14 in a plurality of coins that is being moved within a coin handling machine 60” and “[c]oin sensor assembly may be configured to detect at least five coin attributes including coin diameter…coin alloy-core, coin alloy-surface, and coin thickness using an inductive sensor, and coin magnetism using a hall sensor”, that is configured to detect objects/coins (14) which are being conveyed along the conveying path to the removal unit (74) and, if an object/coin (14) is detected, to output a trigger signal, i.e., via the coin sensor assembly (67), to the removal unit (74) that indicates the detection;
wherein the removal unit, i.e., the diversion element (74) with the solenoid, is configured, to pivot the diversion element (74), via the solenoid, into the conveying path in dependence upon the trigger signal (from the sensor assembly) and the assigning of a category within the classification to an object/coin in order to selectively remove the object, as mentioned at paragraphs 6, 7, 9, 30 and at Stieber Claims 1, 4, 5, 11, 12, 14, 17 and 18.

Regarding Claim 22, see rejection of Claim 5, above.
Regarding Claim 23, see rejection of Claim 6, above.

Claim(s) 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Quattrini et al (US 2007/0029159 A1).
	Regarding Claims 7 and 24, Kawabata teaches the system as described above.

Regarding Claim 7, Kawabata does not expressly teach further comprising a test sensor which is configured to detect whether an object/coin which is intended to be removed in accordance with it having been assigned a category within the classification has, after reaching the diversion element, been correctly removed from the conveying path in accordance with at least one predetermined criterion and to output a test signal which indicates a correct removal and/or that a removal of the object/coin from the conveying path has not taken place correctly.
Regarding Claim 7, Quattrini teaches further comprising a test sensor, i.e., exit sensor (55), as illustrated at figure 6 and as mentioned at paragraphs 35 and 36, for example, which is configured to detect whether an object/coin which is intended to be removed in accordance with it having been assigned a category within the classification, i.e, a denomination within the authentic/inauthentic classification, has, after reaching the diversion element, i.e, solenoid actuated selector gate (105), as illustrated in figure 5 and as mentioned at paragraph 34, been correctly removed from the conveying path in accordance with at least one predetermined criterion, i.e., denomination or authenticity determination by validating coin acceptor (101), as mentioned at Claim 2 and paragraph 36, and to output a test signal which indicates a correct removal and/or that a removal of the object/coin from the conveying path has not taken place correctly, noting paragraph 35, which mentions that sensors 54-58 “provide data to controller 50 with respect to the travel of a coin and the condition to the system”.
Regarding Claim 7, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided test sensors at various points along the travel of the coins, including the exit, thereby detecting the removal of the object/coin, as taught by Quattrini, in Kawabata’s coin processing system, for the purpose of tracking coins and thus providing inventory and accounting features as well 

Regarding Claim 24, see rejection of Claim 7, above.
Claim(s) 8 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Hashimoto et al (US 4,167,949).
	Regarding Claims 8 and 25, Kawabata teaches the system as described above.
Regarding Claim 8, Kawabata does not expressly teach further comprising an evaluation unit which is arranged to determine a frequency of occurrence of the test signals on the basis of the test signals output by the test sensor, and to output a fault signal if the frequency of occurrence exceeds a predetermined tolerance threshold.
Regarding Claim 8, Hashimoto teaches further comprising an evaluation unit, i.e, circuitry (65, 66, 67, 68, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 81, 82, 83, 84, 85, 86, 87, 88, 89, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100), as illustrated in figures 2a and 2b,  which is arranged to determine a frequency of occurrence of the test signals on the basis of the test signals output by the test sensor, i.e., detecting switches (50-58), as mentioned at col. 4, lines 23-49 and col. 6, lines 10-25 and 33-57, and to output a fault signal if the frequency of occurrence exceeds a predetermined tolerance threshold, i.e., to the displays (59, 60, 62, 63, 64) indicating a coin jam, because the frequency of occurrence of the coin detection, i.e., the time period, is increased past a “threshold” amount of time, due to the coin being jammed and thus stopped at a particular sensing/testing point along the transport path.
Regarding Claim 8, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided an evaluation unit including testing circuitry and displays as taught by Hashimoto in Kawabata’s coin processing device for the purpose of detecting a jam condition and notify the user of said condition.
Regarding Claim 25, see rejection of Claim 8, above.
Claim(s) 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Garcia Tinoco (US 5,577,589), a.k.a., “Garcia”.
	Regarding Claims 9 and 26, Kawabata teaches the system as described above.
Regarding Claim 9, Kawabata does not expressly teach further comprising a position sensor which is configured to detect a measure of the deflection of the diversion element and to output a corresponding position signal, wherein the device is configured to return the diversion element to a predefined initial position on the basis of the position signal, from which predefined initial position its respective pivoting movements for the selective removal of objects from the conveying path take place.
a position sensor, i.e., encoder (10), as illustrated in figure 1 and as mentioned at col. 4, line 58-col. 5, line 11, which is configured to detect a measure of the deflection of the diversion element, i.e., a multiple of 90 degrees, as mentioned at col. 5, line 3, for example, and to output a corresponding position signal, wherein the device is configured to return the diversion element to a predefined initial position on the basis of the position signal, from which predefined initial position its respective pivoting movements for the selective removal of objects from the conveying path take place.
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a position sensor as taught by Garcia, on Kawabata’s diversion element for the purpose of ensuring accurate control of said element.
Regarding Claim 26, see rejection of Claim 9, above.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Martin (US 2015/0228140 A1).
	Regarding Claim 11, Kawabata teaches the system as described above.
Regarding Claim 11, Kawabata does not expressly teach wherein, at least on its surface section intended for the transfer of momentum to the objects, the diversion element has a contour that is free of edges, corners and projections.
wherein, at least on its surface section intended for the transfer of momentum to the objects, the diversion element, i.e., deflector (358) has a contour that is free of edges, corners and projections, as mentioned at paragraph 30, second to last sentence, i.e., “it is contemplated that the deflector 358 can have other shapes, (e.g., wedge shapes, rectangular shapes, curved shapes, etc.), and/or the deflector 358 can be a movable or rotatable device of various shapes, such as a roller pin”,  and as illustrated in figure 3A.
Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a diversion element having a contour free of edges, corners and projections, as taught by Martin, in Kawabata’s diversion element, for the purpose of ensuring the efficient transfer of momentum from the diversion element to the object/coin and therefore change its direction more accurately.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Blake et al (US 10,089,812 B1).
	Regarding Claim(s) 13, Kawabata teaches the system as described above.
	Regarding Claim 13, Kawabata does not expressly teach wherein the surface portion of the diversion element which is intended for the transfer of momentum to the objects to be removed is made of a material whose modulus of elasticity is lower than that of the objects intended for sorting.
wherein the surface portion of the diversion element (422, 441, 443), as illustrated in figure 8, which is intended for the transfer of momentum to the objects to be removed is made of a material whose modulus of elasticity is lower than that of the objects intended for sorting, as mentioned at col. 19, lines 51-col. 20, line 14, for example, noting that col. 19,  lines 62-65 mention that “it is generally desirable to lower friction between the sort head and the coins”.  See also col. 2, lines 52-col. 3, line 3, which mentions that “[s]ofter metal coins can gall when urged into contact with harder material of all-metal sort disks”.  Note that a lower modulus of elasticity indicates a softer material in contrast to a higher modulus of elasticity which indicates a harder material.
Regarding Claim 13, note that it has been held to be within the general skill of an ordinarily skilled artisan to select a known material on the basis of its suitability for the intended use as a matter of design choice.  See In re Leshin, 125 USPQ 416.
Regarding Claim 13, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a surface portion of the diversion element made of a material whose modulus of elasticity is lower than that of the objects/coins intended for sorting as taught by Blake, in Kawabata’s diversion elements, for the purpose of preventing galling and therefore wear of Kawabata’s diversion element.

(s) 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata (US 2018/0012456 A1) in view of Harada et al  (US 2007/0144864 A1) and further in view of Blake et al (US 10,089,812 B1).
	Regarding Claim(s) 30 and 31, Kawabata teaches the system as described above.
	Regarding Claim 30, Kawabata does not expressly teach wherein the conveying device has an alignment device for aligning the objects which have been conveyed to the diversion element along an alignment line extending along the conveying path, and the diversion element is arranged offset with respect to this alignment line in such a way that, during its pivoting movement, a deflection from its initial position which is different from zero must first take place before the diversion element can come into contact with an object which is to be removed and which is aligned in this way in order to transfer the mechanical momentum.
	Regarding Claim 30, Simizu teaches wherein the conveying device, as illustrated in figure 1, has an alignment device, i.e., guide (3, 4) for aligning the objects, i.e, coins (C), which have been conveyed to the diversion element (17, 20) along an alignment line extending along the conveying path (2), and the diversion element (17, 20) is arranged offset with respect to this alignment line, noting the diversion elements (17, 20) are offset from the path (2), as illustrated in figure 1, in such a way, that during its pivoting movement, a deflection from its initial position which is different from zero must first take place before the diversion element can come into contact with an object which is to be removed and which is aligned in this way in order to transfer the mechanical momentum (of the object/coin).
Regarding Claim 30, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the conveying device has an alignment device for aligning the objects which have been conveyed to the diversion element along an alignment line extending along the conveying path, and the diversion element is arranged offset with respect to this alignment line in such a way that, during its pivoting movement, a deflection from its initial position which is different from zero must first take place before the diversion element can come into contact with an object which is to be removed and which is aligned in this way in order to transfer the mechanical momentum, i.e., alignment  devices/guides as taught by Simizu, in Kawabata’s conveyor path for the purpose of ensuring the objects/coins do not overrun the path unless intended and directed by the diversion elements.
Regarding Claim 31, Kawabata does not expressly teach comprising the further step of:
aligning the objects conveyed towards the diversion element along an alignment line extending along the conveying path.
Regarding Claim 31, see rejection of Claim 30, above.
Response to Arguments

Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Nakajima ‘568 at figure 17, elements 30, 42, 130 and 150, Yamagishi ‘749, Smith ‘081 at figures 6a and 6b, elements 47, 52, Trenner ‘456 at figures 6a-8d and elements 7, 17, 19, 21, and Geib ‘673 at figures 10a-10d, elements 136 and 139, are cited as further examples of references that teach diversion elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

May 20, 2021